18-3814
     Singh v. Barr
                                                                         BIA
                                                                 Schoppert, IJ
                                                                A 200 905 510
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 2nd day of November, two thousand twenty.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            DENNY CHIN,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   KULVIR SINGH,
14            Petitioner,
15
16                   v.                                  18-3814
17                                                       NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                 Mona Liza F. Lao, Esq., New York,
24                                   NY.
25
26   FOR RESPONDENT:                 Jeffrey Bossert Clark, Acting
27                                   Assistant Attorney General; Erica
28                                   B. Miles, Senior Litigation
 1                              Counsel; Imran R. Zaidi, Trial
 2                              Attorney, Office of Immigration
 3                              Litigation, United States
 4                              Department of Justice, Washington,
 5                              DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Kulvir Singh, a native and citizen of India,

11   seeks review of a November 30, 2018 decision of the BIA

12   affirming an October 3, 2017 decision of an Immigration Judge

13   (“IJ”) denying Singh’s application for asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).   In re Kulvir Singh, No. A 200 905 510 (B.I.A. Nov.

16   30, 2018), aff’g No. A 200 905 510       (Immig. Ct. N.Y. City

17   Oct. 3, 2017).    We assume the parties’ familiarity with the

18   underlying facts and procedural history.

19       Rather than file a brief, the Government has moved for

20   summary denial.    We deny the motion because summary denial

21   is reserved for frivolous cases.     See United States v. Davis,

22   598 F.3d 10, 13-14 (2d Cir. 2010).    However, we construe that

23   motion as the Government’s brief and deny the petition on the

24   merits because, as discussed below, the adverse credibility
                                  2
 1   determination is supported by substantial evidence.

 2         We have reviewed both the IJ’s and the BIA’s decisions

 3   “for the sake of completeness.”               Wangchuck v. Dep’t of

 4   Homeland   Sec.,   448 F.3d 524,   528   (2d   Cir.   2006).     The

 5   applicable standards of review are well established.                See 8

 6   U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d
7   67,   76   (2d   Cir.    2018)   (reviewing     adverse     credibility

 8   determination for substantial evidence).

 9         “Considering the totality of the circumstances, and all

10   relevant factors, a trier of fact may base a credibility

11   determination on . . . the consistency between the applicant’s

12   . . . written and oral statements . . . , the internal

13   consistency of each such statement, [and] the consistency of

14   such statements with other evidence of record . . . , without

15   regard to whether an inconsistency, inaccuracy, or falsehood

16   goes to the heart of the applicant’s claim, or any other

17   relevant factor.”       8 U.S.C. § 1158(b)(1)(B)(iii).        “We defer

18   . . . to an IJ’s credibility determination unless, from the

19   totality of the circumstances, it is plain that no reasonable

20   fact-finder could make such an adverse credibility ruling.”

21   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);


                                        3
 1   accord Hong Fei Gao, 891 F.3d at 76.

 2       The agency properly considered that Singh omitted from

 3   his asylum application that he lived in Jordan for two years.

 4   In his application, Singh reported that he lived in India

 5   continuously from 1983 (when he was born) to 2013 (when he

 6   left for the United States), despite a question instructing

 7   him to provide all addresses for the past five years.       In his

 8   accompanying     written   statement   and   in   a   supplemental

 9   statement submitted prior to his hearing, he did not mention

10   living in Jordan.     On cross-examination, however, he stated

11   that he fled to Jordan from India for two years starting in

12   2009 because of unspecified “threats” (presumably from the

13   Congress Party).    See Certified Administrative Record (“CAR”)

14   at 146-47.     When asked why he failed to mention his time in

15   Jordan in his asylum application, he said that question was

16   not asked, see CAR at 147, but this explanation did not

17   resolve the discrepancy because the application requires a

18   list of prior residences, see Majidi v. Gonzales, 430 F.3d
19   77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

20   a plausible explanation for his inconsistent statements to

21   secure relief; he must demonstrate that a reasonable fact-


                                     4
 1   finder would be compelled to credit his testimony.” (internal

 2   quotation marks omitted)).

 3          While the agency may err if it relies too heavily on

 4   minor omissions (at least where the omitted information would

 5   have    supplemented,     rather       than   contradicted,      earlier

 6   statements), the agency did not err here because the omission

 7   related to Singh’s central claim that he was afraid of the

 8   Congress Party.      See Ming Zhang v. Holder, 585 F.3d 715, 726

 9   (2d Cir. 2009) (holding that the agency may “draw an adverse

10   inference about petitioner’s credibility based, inter alia,

11   on h[is] failure to mention” important details or events in

12   prior statements).      And it was reasonable to expect Singh to

13   include the fact that he fled the country because of threats,

14   as that fact goes both to his subjective fear and the severity

15   of the threats.      See Hong Fei Gao, 891 F.3d at 78 (holding

16   that “the probative value of a witness’s prior silence on

17   particular facts depends on whether those facts are ones the

18   witness would reasonably have been expected to disclose”).

19          Relatedly, Singh’s testimony was inconsistent with his

20   credible fear interview as to why he moved to Jordan.             Singh

21   never    mentioned   living   in   Jordan     when   providing   direct


                                        5
 1   testimony, and on cross-examination, he told the Department

 2   of   Homeland    Security      that   he    went   to    Jordan    to    escape

 3   unspecified “threats.”         See CAR at 146–47.         But at a credible

 4   fear interview a few weeks after he entered the United States,

 5   he stated that he went to Jordan to work.                    Singh had no

 6   compelling explanation for this inconsistency and simply

 7   repeated both facts, that he received threats and went to

 8   Jordan to work.          See Majidi, 430 F.3d at 80.                He never

 9   specified who threatened him, how often he was threatened,

10   and what the threats were.

11        Having      questioned     Singh’s       credibility,        the    agency

12   reasonably      relied    on    his   failure      to    rehabilitate      his

13   testimony with reliable corroborating evidence.                     See Biao

14   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

15   applicant’s failure to corroborate his or her testimony may

16   bear on credibility, because the absence of corroboration in

17   general makes an applicant unable to rehabilitate testimony

18   that has already been called into question.”).                     The agency

19   did not err in declining to afford significant weight to

20   letters   from    Singh’s      family      members,     fellow    Mann   Party

21   members, neighbor, and doctor because the family members were


                                           6
 1   interested parties and none of the authors was available for

 2   cross-examination.         See Y.C. v. Holder, 741 F.3d 324, 332,

 3   334 (2d Cir. 2013) (holding that weight of evidence is within

 4   the agency’s discretion and deferring to agency’s decision to

 5   afford little weight to spouse’s letter); see also In re H-

 6   L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (finding

 7   that unsworn letters from alien’s friends and family were

 8   insufficient support for alien’s claims because they were

 9   from interested witnesses not subject to cross-examination),

10   overruled on other grounds by Hui Lin Huang v. Holder, 677

11 F.3d 130 (2d Cir. 2012).

12          Accordingly, given Singh’s omission of the two years he

13   spent    in   Jordan    from    his       asylum    application   and   the

14   inconsistency       between    statements      at    his   credible     fear

15   interview (that he went to Jordan to work) and his testimony

16   (that he went there to escape threats), as well as the lack

17   of specific information about the alleged threats or reliable

18   corroboration of his claims, we defer to the agency’s adverse

19   credibility determination.          See Xiu Xia Lin, 534 F.3d at 167;

20   see also Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d
21   289,    295   (2d   Cir.    2006)     (holding      that   even   a   single


                                           7
 1   inconsistency is sufficient to support an adverse credibility

 2   determination if it is material and relates to “an example of

 3   the very persecution from which” the applicant seeks relief).

 4   The   adverse   credibility   determination   is   dispositive   of

 5   asylum, withholding of removal, and CAT relief because all

 6   three forms of relief were based on the same discredited

 7   factual predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–

 8   57 (2d Cir. 2006).

9          For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12                                  FOR THE COURT:
13                                  Catherine O’Hagan Wolfe,
14                                  Clerk of Court




                                      8